Citation Nr: 0525074	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-05 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active service from August 1971 to December 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois, which denied the benefits 
sought on appeal.  

The Board remanded the appeal in February 2004 for 
development since completed.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims, obtained all 
relevant and available evidence identified by him, and 
provided him appropriate VA examinations, all in an effort to 
assist him in substantiating his claims on appeal.  

2.  Two VA audiological evaluations, dated in October 2001 
and September 2004, conducted by different audiologists, 
produced unreliable testing results due to inconsistent 
responses from the veteran; functional overlay after repeated 
instructions; and behavior consistent with malingering.

3.  No competent medical evidence demonstrates that the 
veteran currently has a bilateral hearing loss disability 
which meets the requirements for a hearing loss disability 
under section 3.385 of VA regulations for the purpose of 
establishing service connection.  

4.  Service-connected degenerative joint disease of the right 
knee is manifested by motion of the knee joint limited to 120 
degrees of flexion, with full extension, pain on palpation to 
the anterior lateral aspect, and no objective evidence of 
effusion, no ankylosis, and no instability on repeated 
examinations.  
CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.385, 3.655 (2004).  

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected degenerative joint disease of the right 
knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260 and 5261 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Advise and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In regard to the claim of service connection for 
bilateral hearing loss, the RO issued a VCAA notice letter to 
the veteran in March 2001.  This VCAA notice advised the 
veteran of what evidence would substantiate the claim, and of 
the specific allocation of responsibility for obtaining such 
evidence.  The VCAA notice was provided to the veteran prior 
to the RO's initial adjudication of the claim in May 2002.  
Therefore, as to the hearing loss claim, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide this claim on appeal would not be 
prejudicial to the claimant.  

As to the claim for an increased rating for service-connected 
right knee disability, the RO provided notice of VCAA in 
February and August 2004, after the initial RO decision to 
deny the claim in May 2002, but prior to the readjudication 
of the claim in a May 2005 supplemental statement of the case 
(SSOC).  The Board finds that any defect with respect to the 
timing of the VCAA notice, as to the claim for an increased 
rating for right knee disability, was harmless error for the 
reasons specified below.  

While VCAA notice was not given prior to the first AOJ 
adjudication of the right knee claim, notice was provided by 
the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
right knee claim was readjudicated in the May 2005 SSOC 
provided to the veteran.  The veteran has also been provided 
with every opportunity to submit evidence and argument in 
support of this claim and to respond to VA notices, and he 
has taken full advantage of these opportunities, submitting 
evidence and argument in September 2004 and June 2005.  
Viewed in context, the furnishing of the VCAA notice after 
the decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).  The veteran has had 
a "meaningful opportunity to participate effectively" in 
the processing of his claims.  Id., at 121.  Therefore, with 
respect to the timing requirement for the VCAA notice as to 
the right knee claim, the Board concludes that to decide this 
appeal would not be prejudicial to the veteran.  

The requirements with respect to the content of the VCAA 
notices are met in this case as to both of the issues on 
appeal.  VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The content of the March 2001, February 2004 and August 2004 
VCAA notice letters complies with all pertinent VA law and 
regulations.  These VCAA notice letters advised the veteran 
of the information needed to substantiate his claims on 
appeal, and the veteran's reply is of record, along with 
arguments of his representative.  The record also indicates 
that the veteran was provided with a copy of the May 2002 RO 
rating decision, the December 2002 statement of the case 
(SOC), the March 2003 and May 2005 SSOC's, each of which set 
forth the general requirements of applicable law pertaining 
to evidence to support each of the claims on appeal.  

VA has obtained all identified records noted by the veteran 
throughout the pendency of this matter since the inception of 
each of the claims.  38 U.S.C.A. § 5103A.  Copies of all 
pertinent treatment and service medical records were 
obtained.  Therefore, the Board finds that the duties to 
notify and to assist have been satisfied.  It appears that VA 
has done everything reasonably possible to notify and assist 
the veteran, and further delay of the appellate review of 
this case by the Board would serve no useful purpose.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Requirements For Service Connection for Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Veterans are presumed in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 of the 
statute for disorders not noted on the entrance or enlistment 
examination, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and 
that the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  A lack of aggravation may 
be shown by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the preexisting condition.  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir. 2004); 
38 U.S.C.A. § 1153.

Where the presumption of sound condition at entrance to 
service cannot be rebutted, the fact for which the 
presumption stands--that is, that the veteran was in sound 
condition at entry to service as to the disability for which 
he seeks service connection--must be assumed as a matter of 
law.  Accordingly, service connection may not be granted on 
the basis of aggravation of a preexisting disease or injury 
in such a case.  Rather, where the government fails to rebut 
the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

There is some evidence in this case of hearing loss in 
service.  On the June 1971 enlistment examination report, 
audimetric testing results showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10

25
LEFT
10
10
5

25

According to a VA audiologist who reviewed the veteran's 
claims file and rendered an examination report in September 
2004, the findings on audiometric testing on the June 1971 
enlistment examination report "show[ed] normal sensitivity 
in all test frequencies (500-4000) bilaterally."  This 
finding is consistent with the fact that hearing loss was not 
diagnosed by the June 1971 examiner who assigned a "1" 
under "H" for "hearing" in the physical profile block.  
(In a physical profile block on an examination report there 
are six categories (P, U, L, H, E, S), including "H" for 
hearing.  See Odiorne v. Principi, 3 Vet.App. 456, 457 
(1992), quoting Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 
1987) ("An individual having a numerical designation of '1' 
under all factors is considered to possess a high level of 
medical fitness and, consequently is medically fit for any 
military assignment."); cf. Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (citing a medical text for the proposition 
that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss).

There were no complaints or findings pertaining to hearing 
loss during service; however, on the November 1975 separation 
examination report, audimetric testing results showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
15
20
25
LEFT
0
5
15
25
30

In addition, the separation examination report also showed 
pure tone thresholds at 6000 Hertz as 55 for the right ear 
and 30 for the left ear.  On the Report of Medical History, 
the examiner noted "[s]light high frequent hearing loss."

The September 2004 VA audiologist specifically noted that the 
service medical record in 1975 reflected "a 55 [decibel] 
loss at 6000 [Hertz] in the right ear."  Noting that hearing 
acuity was not tested at 6000 Hertz at the time of enlistment 
in 1971, the VA audiologist stated that a direct comparison 
could not be made; however, he stated that, because the 
veteran had been exposed to loud noise from firearms before 
entering service, it could not be ruled out that the loss at 
6000 Hertz may have existed prior to entry.  The audiologist 
further noted that the "thresholds at 4000 [Hertz] (another 
frequency sensitive to noise exposure) in both ears were 
unchanged from 1971 to 1975," and he concluded that the 
stability of 4000 Hertz in both ears made it unlikely that 
the loss at 6000 Hertz was acquired in service.

Despite the audiologist's medical opinion about the 
unlikelihood that the hearing loss at 6000 Hertz in the right 
ear was acquired in service and his suggestion that it may 
have preexisted service, the presumption of sound condition 
would attach in this case, given the findings of normal 
hearing at entrance, absent clear and unmistakable evidence 
that it preexisted service and was not aggravated in service.  
If this formidable evidentiary burden could not be met to 
rebut the presumption of sound condition, the Board could 
not, as a matter of law, determine that hearing loss 
preexisted service.  Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993) (noting that the burden of proof was on the government 
to rebut the presumption of sound condition and stating that 
that burden is a formidable one).  Therefore, service 
connection could not be decided in this case based whether 
there was aggravation of a preexisting hearing loss, but 
rather the claim would have to be decided based on whether 
hearing loss was incurred in active service.  See Wagner, 370 
F.3d at 1094, 1096 (indicating that, in cases where the 
presumption of soundness cannot be rebutted, the effect is 
that claims for service connection based on aggravation are 
converted into claims for service connection based on service 
incurrence).  

However, the Board need not reach this inquiry in this case 
because the claim must be denied on another basis.  
Specifically, for the reasons provided below, the Board notes 
that the preponderance of the evidence is against the claim 
that the veteran currently has a bilateral hearing loss 
disability which meets the requirements for a hearing loss 
disability under section 3.385 of VA regulations for the 
purpose of establishing service connection.  In this regard, 
the Board notes that the veteran was afforded two VA 
examinations by audiologists to determine whether he 
currently has hearing loss to this degree of disability.  On 
the October 2001 VA audiological evaluation, the audiologist 
noted that pure tone thresholds could not be obtained due to 
significantly inconsistent responses from the veteran.  
Findings on speech reception, word recognition, and acoustic 
immittance testing were within normal limits.  Under 
"diagnosis" on the report, the audiologist noted, "After 
repeated instructions, the veteran presented functional 
overlay during evaluation."  The term "functional" means 
relating to a function; not organic in orgin; denoting a 
disorder with no known or detectable organic basis to explain 
the symptoms.  Stedman's Medical Dictionary 693 (26th ed. 
1995).

The Board remanded the case in February 2004 to afford the 
veteran another VA examination.  The Board noted in the 
remand order that the veteran's full cooperation in the 
examination was necessary.  Cf. 38 C.F.R. § 3.655.

The September 2004 audiology evaluation was conducted by a 
different audiologist from the one who conducted the October 
2001 examination, but unfortunately, the results were 
similar.  The examiner noted, "The veteran exhibited poor 
test-retest reliability, making the reported thresholds 
suspicious for non-organic exaggeration."  The examiner 
noted that the veteran exhibited behavior consistent with 
malingering and provided specific examples of this behavior 
during testing.

Thus, based on these examination reports, the Board finds 
that two VA audiological evaluations, dated in October 2001 
and September 2004, conducted by different audiologists, 
produced unreliable testing results due to inconsistent 
responses from the veteran; functional overlay after repeated 
instructions; and behavior consistent with malingering.  
Therefore, there is no competent medical evidence 
demonstrates that the veteran currently has a bilateral 
hearing loss disability which meets the requirements for a 
hearing loss disability under section 3.385 of VA regulations 
for the purpose of establishing service connection.  Thus, 
the Board finds that there is no competent and credible 
evidence of a current hearing loss disability.  Degmetich, 
104 F. 3d at 1332.  

Accordingly, the preponderance of the evidence in this case 
is against the claim, and the claim must be denied.  In so 
concluding, the Board notes that the duty to assist is not a 
one-way street, and a veteran's obligation to cooperate with 
audiometric testing is not an impossible or onerous task.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Criteria for Increased Ratings for Disability of the Right 
Knee

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although the entire recorded history must be considered, 38 
C.F.R. § 4.2 (2003), the regulations do not give past medical 
reports precedence over current findings, and it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). 

The severity of the veteran's service connected right knee 
degenerative joint disease is ascertained for VA rating 
purposes by application of 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5003.  Under the provisions of Diagnostic 
Code 5003, degenerative arthritis, substantiated by x-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Codes 5260 and 5261 regard 
flexion and extension of the leg at the knee joint).  
Diagnostic Code 5003 directs that when the limitation of 
motion of the specific joint or joints involved warrants a 
noncompensable evaluation, a rating of 10 percent is for 
application for each such major joint or group of joints 
affected by the limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5003.  

Diagnostic Code 5260 provides a noncompensable (zero percent) 
disability evaluation for flexion of a leg limited to 60 
degrees; a 10 percent disability evaluation is available for 
flexion of a leg limited to 45 degrees; a 20 percent rating 
is available for flexion of a leg limited to 30 degrees; and, 
a 30 percent rating is available for flexion of a leg limited 
to 15 degrees.  No rating higher than 30 percent is available 
under Diagnostic Code 5260.  

Diagnostic Code 5261 provides a noncompensable disability 
evaluation for extension of a leg limited to 5 degrees; a 10 
percent disability evaluation is available for extension of a 
leg limited to 10 degrees; 20 percent is for extension 
limited to 15 degrees; 20 degrees of limitation of extension 
warrants 30 percent.  Significantly, this Diagnostic Code 
also provides for a 40 percent evaluation for extension of 
the knee which is limited to 30 degrees, and a 50 percent 
evaluation is for limitation of extension of the knee to 45 
degrees.  

Normal flexion of the knee is to 140 degrees, and normal 
extension is to zero degrees.  See 38 C.F.R. § 4.71, Plate II 
(2004).  

Analysis

The objective medical evidence of record primarily shows 
treatment for diabetes mellitus with complaints of multiple 
joint pains, matters not directly pertinent to the issue on 
appeal.   See VA treatment records of February 2000 and July 
2002 and August 2002.  The veteran is repeatedly shown to 
have "mild" degenerative arthritis of the right knee (see 
VA X-ray studies of May 2000, October 2001 and September 
2004), but with limited clinical findings on repeated VA 
examination and routine evaluations.  Specifically, the 
veteran has full or near full range of motion of the knee 
joint, albeit with complaints of pain on palpation of the 
anterior lateral aspect of the right knee.  On evaluation in 
April 2001, there was no limitation of motion of the right 
knee.  On VA joints examination in October 2001 (found to be 
inadequate for lack of other clinical findings), the veteran 
had approximately 15 degrees of hyperextension of the right 
knee joint, with near full flexion of the knee to 
130 degrees.  There was pain to palpation of all areas of the 
right knee at that time.  

On VA joints examination in September 2004, no gross 
abnormalities or bony deformities were noted on visual 
inspection of the right knee.  Both the right and left knees 
appeared symmetrical in size and shape, and there was no 
effusion or redness noted.  The veteran had some pain with 
palpation to the anterior lateral aspect of the right knee 
joint, and the range of motion testing of the right knee 
revealed full extension and only some limitation of flexion 
to 120 degrees.  Active and passive range of motion was the 
same.  More significantly, the knees were stable, and the 
examiner was of the opinion that there was no evidence of 
additional limitation of motion on occasional flare-ups.  The 
diagnosis remained "mild" traumatic arthritis of the right 
knee, versus moderate to severe traumatic arthritis to the 
right knee, more likely than not related to active military 
duty, with leg length discrepancy with the right leg being 1/4 
inch shorter than the left leg.  

No physical disorders were noted on VA evaluation in October 
2002.  

The above clinical evidence of record does not exceed the 
criteria for a 10 percent evaluation under Diagnostic Codes 
5003, 5260 and 6261, on the basis of arthritis with 
limitation of motion, to include functional loss due to pain 
on occasional flare-ups.  The objective clinical finding 
shows arthritis of the right knee, but with the very limited 
findings of limitation of flexion and pain on palpation only.  

In DeLuca v. Brown, 8 Vet. App. 202 (1999) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (Court) explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (§ 4.40) in terms of the 
degree of additional range-of-motion loss due to pain on use 
or during flare-ups." Id.  However, in this case on appeal, 
there is no objective evidence of flare-ups, pain on motion 
of the right knee, or of greater symptoms or functional 
impairment than that contemplated by a 10 percent rating 
under Diagnostic Codes 5003, and 5260 and 5261.  As such, the 
Deluca factors provide no basis for a favorable disposition 
of the claim on appeal.  

Other bases for an increased rating have been considered, but 
warrant no more than the current 10 percent rating.  
Specifically, the General Counsel held that a claimant who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 and VAOPGCPREC 09-98.  Specifically, General 
Counsel for VA, in an opinion dated July 1, 1997, (VAOPGCPREC 
23-97) held that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003-5010, which provides for the presence of arthritis due 
to trauma, and 5257 which provides for instability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, impairment of 
the knee is evaluated on the basis of any recurrent 
subluxation or lateral instability.  A 10 percent rating is 
warranted for "slight" impairment with recurrent 
subluxation lateral instability.  A 20 percent rating is 
warranted for "moderate" impairment with recurrent 
subluxation or lateral instability, and a 30 percent maximum 
rating is warranted for those situations in which the 
evidence demonstrates "severe" impairment with recurrent 
subluxation or lateral instability.  With no evidence of 
instability of the right knee, Diagnostic Code 5257 provides 
no basis for an evaluation in excess of 10 percent.  The 
veteran is not shown to have any subluxation or lateral 
instability of the right knee; there is no clinical evidence 
in support of a separate evaluation for subluxation or 
instability of the right knee joint, with painful arthritis 
and limitation of motion of the same joint.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); see also VAOPGCPREC 23-97 and 
9-98.

The Board's decision above is based on application of 
pertinent provisions of VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4), inasmuch as there is no indication that 
the schedular criteria are inadequate to evaluate the 
veteran's right knee disability.  In this regard, the Board 
notes that there has been no objective or clinical showing 
that the right knee disorder has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation), or necessitated frequent periods of 
hospitalization, or that the disability otherwise renders 
impracticable the application of the regular schedular 
standards.  In fact, according to all of the VA examinations 
of record, the veteran is not shown to have had any 
interference with the employment, and he has not received any 
hospitalization.  There is no indication of service- 
connected right knee impairment which might warrant 
extraschedular consideration, and therefore the Board finds 
that a remand for extraschedular consideration is not 
necessary in this case. See 38 C.F.R. § 3.321(b)(1) (2000); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).


ORDER

The claim of service connection for bilateral hearing loss is 
denied.  

The claim of entitlement to an evaluation in excess of 10 
percent for right knee degenerative arthritis is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


